11-4497
Wood v. Maguire

                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED
BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY
MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE
NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

        At a stated Term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York the 28th
day of January, two thousand thirteen.

Present:    ROSEMARY S. POOLER,
            PETER W. HALL,
            DEBRA ANN LIVINGSTON,
                        Circuit Judges.
_____________________________________________________

JULIA WOOD,

                                     Plaintiff-Appellant,

                        -v-                                                11-4497-cv

MAGUIRE AUTOMOTIVE, LLC, as successor to Bill Cook
Imports, Inc. a/k/a Bill Cooke Imports, Inc. and
VOLVO CARS OF NORTH AMERICA,

                              Defendants-Appellees.
_____________________________________________________

Appearing for Appellant:      Christopher V. Langone, Ithaca, NY

Appearing for Appellees:      John Alden Stevens, Williamson, Clune & Stevens, Ithaca, NY, for
                              Maguire Automotive, LLC.

      Appeal from the United States District Court for the Northern District of New York
(Suddaby, J.).

     ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED,
AND DECREED that the judgment of said District Court be and it hereby is AFFIRMED.
        Julia Wood appeals from the September 26, 2011 memorandum-decision and order of the
United States District Court for the Northern District of New York (Suddaby, J.) granting
defendants’ motions to dismiss her complaint for lack of subject matter jurisdiction. We assume
the parties’ familiarity with the underlying facts, procedural history, and specification of issues
for review.

       Pleading that the amount in controversy exceeds $75,000 creates “‘a rebuttable
presumption that the face of the complaint is a good faith representation of the actual amount in
controversy.’” Scherer v. Equitable Life Assurance Soc’y of U.S., 347 F.3d 394, 397 (2d Cir.
2003) (citation omitted). To overcome this presumption, the party challenging jurisdiction must
demonstrate “‘to a legal certainty’ that the amount recoverable does not meet the jurisdictional
threshold.” Id. (citation omitted).

        Wood alleges in her complaint that she exercised her right to revoke acceptance of the
vehicle, and asserts several causes of action, including a claim for violation of the
Magnuson-Moss Warranty Act. Jurisdiction under Magnuson-Moss is concurrent with the state
courts, but federal court jurisdiction is restricted to those suits that can satisfy two relevant
elements (1) the amount in controversy of any individual claim must be at least $25; and (2) the
overall amount in controversy must be at least $50,000, excluding interest and costs. 15 U.S.C. §
2310(d)(3). Wood’s allegation in her complaint of $75,000 in controversy is conclusory and not
entitled to a presumption of truth. See Ashcroft v. Iqbal, 556 U.s. 662, 681 (2009). And Wood’s
argument that attorneys’ fees should count toward the amount in controversy requirement
appears in only one sentence of her brief, making it inadquately argued and thus waived. See
Norton v. Sam’s Club, 145 F.3d 114, 117 (2d Cir. 1998).

       We have examined the remainder of appellant’s arguments and find them to be without
merit. Accordingly, the judgment of the district court hereby is AFFIRMED. Each side to bear
its own costs.


                                                     FOR THE COURT:
                                                     Catherine O’Hagan Wolfe, Clerk




                                                 2